Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. 6508311B1), in view of Boone (U.S. 2017/0002612A1) and Lormand et al. (U.S. 5803168).
Regarding claim 1, Torres discloses a drilling system (see fig. 1) for drilling a well bore (refer to claims 6 and 17: the drilling system is used to lower drill pipes during drill or raise the drill pipes for storage) with a drill string (13), wherein the drill string (13) comprises at least one bendable drill pipe (see drill string 13 bending at vessel 10), and wherein the drilling system (see fig. 1) is adaptable for being onboard a maritime vessel (10) and comprises: at least two mast (18, 19) for driving an end of the drill string (13) in a first direction (slightly horizontal direction as drill string 13 is sent to mast 19; Claims 6 and 17 teach the drilling system being used to lower drill pipes during drill); 
and at least two conveyor devices (12, 14, 16) adapted so that the drill string (13) is guided and bent between the first direction (slightly horizontal direction) and a second direction (vertical direction), wherein the second direction (vertical direction) is both different than the first direction (slightly horizontal direction) and aligned with the well bore (see fig. 1).
However, Torres fail to teach at least two block and tackle systems.
Boone discloses a block and tackle system (116, fig. 1) on a mast (104) for raising or lowering a drill string (118; see fig. 1 and refer to para 0022).

However, the combination of Torres and Boone fail to teach the at least two conveyor devices adapted so that the drill string is guided and bent by the at least two conveyor devices. 
Lormand et al. disclose a tubing guide injector apparatus (60, fig. 4-5) for guiding a tubing (16) into a well (see fig. 4). The tubing guide injector apparatus comprises a top frame (34) and bottom frame (28) bending and guiding the tubing (16) in and out of the well (refer to col. 3 lines 38-40, col. 4 lines 1-10, and col. 4 lines 45-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the conveyor devices of Torres with at least two conveyor devices adapted so that the drill string is guided and bent by the at least two conveyor devices, as taught by Lormand et al. for the predictable result of bending and feeding the tubing. 
Regarding claim 2, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Torres further discloses wherein the at least two convey devices (12, 14, 16) are adapted for guiding the drill string (13) in a curved path between the first direction and the second direction (see fig. 1 and refer to col. 2 line 67-col. 3 line 3).  
Regarding claim 4, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Torres further discloses 
Regarding claim 5, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Torres further discloses wherein the second direction is arranged vertically (see fig. 1).  
Regarding claim 6, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Torres further discloses wherein the first direction is arranged horizontally (see fig. 5).  
Regarding claim 7, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Torres further discloses wherein the first direction is arranged with an inclination relative to a horizontal plane (see fig. 4).  
Regarding claim 8, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Boone further discloses a top drive (108) for exerting a torque around the first direction on the end of the drill string (see fig. 1).
Regarding claim 9, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; Torres further discloses at least one rack (42, fig. 4) for holding at least one segment of the drill string (41) while performing a round trip, the rack being arranged parallel to the first direction (see fig. 4 and refer to col. 3 lines 32-41).  
.
Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. 6508311B1), in view of Boone (U.S. 2017/0002612A1) and Lormand et al. (U.S. 5803168) as applied to claims 1 and 10 above, and further in view of G.D. Priestman et al. (U.S. 2548616).
Regarding claim 3, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Torres, Boone, and Lormand et al. fail to teach wherein a conveyor device comprises at least two rollers for guiding the drill string.  
G.D. Priestman et al. disclose a drilling system (see fig. 1) comprising a drill string (12) wherein the drill string comprises at least one bendable drill pipe (12), wherein a conveyor device/pipe benders (28) comprises at least two rollers (29, 29a, 29b) for bending the drill pipe (12) as it passes out the bent device/conveyor to the desired arc curvature (see fig. 1 and refer to col. 3 lines 8-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Torres, Boone, and Lormand et al. to have the conveyor device comprises at least two rollers, as taught by G.D. Priestman et al., for bending the drill pipe as it passes out the bent device/conveyor to achieve a desired arc curvature.
Regarding claims 12-13, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 10 above; however, the 
G.D. Priestman et al. disclose drilling system (see fig. 1) comprising at least two drilling systems comprising a pipe straightener (15) and pipe benders (28) arranged vertically on top of each other (see fig. 1), wherein the at least two drilling system have a common second direction (pipe benders 28 bend the drill pipe 12 to achieve a bend direction which is the same as that of 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Torres, Boone, and Lormand et al.to have at least two drilling systems wherein the second drilling system is a pipe straightener arranged vertically on top of each other, wherein the at least two drilling system have a common second direction, as thought by G.D. Priestman et al., to straighten the pipe as in it sent downhole. 
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. 6508311B1), in view of Boone (U.S. 2017/0002612A1) and Lormand et al. (U.S. 5803168) as applied to claims 1 and 10 above, and further in view of G.D. Torres (U.S. 6250395B1).
Regarding claim 11, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Torres, Boone, and Lormand et al. fail to teach the first direction of the at least one drilling system is arranged longitudinally in relation to the maritime vessel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Torres, Boone, and Lormand et al. to have the first direction of the at least one drilling system is arranged longitudinally in relation to the maritime vessel, as taught by Torres 395’ as an alternative may of positioning the drill string at surface. 
Regarding claim 14 the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 10 above; however, the combination of Torres, Boone, and Lormand et al. fail to teach the marine vessel is a drillship.
Torres 395’ teaches the maritime vessel is a drillship (10, refer to col. 8 lines 39-41).   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. 6508311B1), in view of Boone (U.S. 2017/0002612A1) and Lormand et al. (U.S. 5803168) as applied to claims 1 and 10 above, and further in view of Moll  (U.S. 4774694).
Regarding claim 26, the combination of Torres, Boone, and Lormand et al. teach all the features of this claim as applied to claim 1 above; however, the combination is silent to wherein each of the at least two block and tackle systems comprises a travelling block (refer to  drivable in the first direction.
Moll teach a mast (11) with a block and tackle system (121) comprising a traveling block (13, see fig. 1). 
. 
Allowable Subject Matter
Claims 15-21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, with respect to claims 15-21 and 23-25 have been fully considered and are persuasive. Claims 15-21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection in view of (U.S. 2017/0002612A1) above. Also, claim 1 has been rejection with the embodiment of fig. 1 in Torres. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YANICK A AKARAGWE/Examiner, Art Unit 3672